Name: Commission Delegated Regulation (EU) NoÃ 32/2012 of 14Ã November 2011 supplementing Regulation (EU) NoÃ 1236/2010 of the European Parliament and of the Council laying down a scheme of control and enforcement applicable in the area covered by the Convention on future multilateral cooperation in the North-East Atlantic fisheries
 Type: Delegated Regulation
 Subject Matter: fisheries;  international affairs;  cooperation policy;  natural environment;  information technology and data processing
 Date Published: nan

 17.1.2012 EN Official Journal of the European Union L 13/1 COMMISSION DELEGATED REGULATION (EU) No 32/2012 of 14 November 2011 supplementing Regulation (EU) No 1236/2010 of the European Parliament and of the Council laying down a scheme of control and enforcement applicable in the area covered by the Convention on future multilateral cooperation in the North-East Atlantic fisheries THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1236/2010 of the European Parliament and of the Council of 15 December 2010 laying down a scheme of control and enforcement applicable in the area covered by the Convention on future multilateral cooperation in the North-East Atlantic fisheries and repealing Council Regulation (EC) No 2791/1999 (1), and in particular Articles 10(3) and 46 thereof, Whereas: (1) Regulation (EU) No 1236/2010 supplements the control measures provided for in:  Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, (2) and  Council Regulation (EC) No 1005/2008 of 29 September 2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing (3). (2) According to Article 10 of Regulation (EU) No 1236/2010, Member States are to inform the Commission monthly of the quantities of fishery resources caught in the NEAFC area by vessels flying their flag. The list of fishery resources to be reported should now be established, HAS ADOPTED THIS REGULATION: Article 1 List of resources The list of fishery resources referred to in Article 10(1) of Regulation (EU) No 1236/2010 shall be as set out in the Annex. Article 2 Entry into force This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 348, 31.12.2010, p. 17. (2) OJ L 343 22.12.2009, p. 1 (3) OJ L 286, 29.10.2008, p. 1. ANNEX List of resources NEAFC stock Species NEAFC area Common name FAO code Scientific name ICES sub-areas and divisions Norwegian spring spawning herring (Atlanto Scandian) Herring HER Clupea harengus I, II Blue whiting Blue whiting WHB Micromesistius poutassou IIa, IVa, Vb, VI, VII, XII, XIV Mackerel Mackerel MAC Scomber scombrus IIa, IV, V, VI, VII, XII Haddock Haddock HAD Melanogrammus aeglefinus VIb Redfish Redfish REB Sebastes mentella V, XII, XIV Redfish Redfish REB Sebastes mentella I, II Deep-sea species Bairds smoothhead ALC Alepocephalus bairdii I XIV Deep-sea species Rissos smoothhead PHO Alepocephalus rostratus I XIV Deep-sea species Blue antimora (Blue hake) ANT Antimora rostrata I XIV Deep-sea species Black scabbardfish BSF Aphanopus carbo I XIV Deep-sea species Iceland catshark API Apristurus spp. I XIV Deep-sea species Greater silver smelt ARG Argentina silus I XIV Deep-sea species Alfonsinos ALF Beryx spp. I XIV Deep-sea species Tusk USK Brosme brosme I XIV Deep-sea species Gulper shark GUP Centrophorus granulosus I XIV Deep-sea species Leafscale gulper shark GUQ Centrophorus squamosus I XIV Deep-sea species Black dogfish CFB Centroscyllium fabricii I XIV Deep-sea species Portuguese dogfish CYO Centroscymnus coelolepis I XIV Deep-sea species Longnose velvet dogfish CYP Centroscymnus crepidater I XIV Deep-sea species Deep-water red crab KEF Chaceon (geyron) affinis I XIV Deep-sea species Rabbit fish (Rattail) CMO Chimaera monstrosa I XIV Deep-sea species Frilled shark HXC Chlamydoselachus anguineus I XIV Deep-sea species Conger eel COE Conger conger I XIV Deep-sea species Roundnose grenadier RNG Coryphaenoides rupestris I XIV Deep-sea species Kitefin shark SCK Dalatias licha I XIV Deep-sea species Birdbeak dogfish DCA Deania calcea I XIV Deep-sea species Black (Deep-water) cardinal fish EPI Epigonus telescopus I XIV Deep-sea species Greater lanternshark SHL Etmopterus princeps I XIV Deep-sea species Velvet belly SHL Etmopterus spinax I XIV Deep-sea species Blackmouth dogfish SHO Galeus melastomus I XIV Deep-sea species Mouse catshark GAM Galeus murinus I XIV Deep-sea species Bluemouth (Bluemouth redfish) BRF Helicolenus dactylopterus I XIV Deep-sea species Blondnose six-gilled shark SBL Hexanchus griseus I XIV Deep-sea species Orange roughy ORY Hoplostethus atlanticus I XIV Deep-sea species Silver roughy (Pink) HPR Hoplostethus mediterraneus I XIV Deep-sea species Large- eyed rabbit fish (Ratfish) CYH Hydrolagus mirabilis I XIV Deep-sea species Silver scabbard fish (Cutless fish) SFS Lepidopus caudatus I XIV Deep-sea species Eelpout ELP Lycodes esmarkii I XIV Deep-sea species Roughhead grenadier (Rough rattail) RHG Macrourus berglax I XIV Deep-sea species Blue ling BLI Molva dypterygia I XIV Deep-sea species Ling LIN Molva molva I XIV Deep-sea species Common mora RIB Mora moro I XIV Deep-sea species Sailfin roughshark (Sharpback shark) OXN Oxynotus paradoxus I XIV Deep-sea species Red (blackspot) seabream SBR Pagellus bogaraveo I XIV Deep-sea species Forkbeards GFB Phycis spp. I XIV Deep-sea species Wreckfish WRF Polyprion americanus I XIV Deep-sea species Round skate RJY Raja fyllae I XIV Deep-sea species Arctic skate RJG Raja hyperborea I XIV Deep-sea species Norwegian skate JAD Raja nidarosiensis I XIV Deep-sea species Greenland halibut GHL Reinhardtius hippoglossoides I XIV Deep-sea species Straightnose rabbitfish RCT Rhinochimaera atlantica I XIV Deep-sea species Knifetooth dogfish SYR Scymnodon ringens I XIV Deep-sea species Small redfish (Norway haddock) SFV Sebastes viviparus I XIV Deep-sea species Greenland shark GSK Somniosus microcephalus I XIV Deep-sea species Spiny (Deep-sea) Scorpionfish TJX Trachyscorpia cristulata I XIV